NUMBER 13-16-00219-CV

                              COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

                        IN RE FEDERAL CORPORATION


                       On Petition for Writ of Mandamus.


                                       ORDER
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      Relator, Federal Corporation, filed a petition for writ of mandamus in the above

cause on April 14, 2016. Through this original proceeding, relator seeks to compel the

respondent trial court judge to vacate his order of March 14, 2016 compelling relator to

respond to discovery. Through its motion for emergency relief, relator seeks a stay of the

order compelling discovery.

      The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that the motion should be granted. The motion for emergency relief is

GRANTED and the trial court’s order of March 14, 2016 compelling discovery is ordered
STAYED pending further order of this Court, or until the case is finally decided. See TEX.

R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).

       The Court requests that the real party in interest, Jose Gonzalez, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
15th day of April, 2016.




                                                  2